AMENDMENT TO THE ADVISORS SERIES TRUST AMENDED AND RESTATED CUSTODY AGREEMENT THIS AMENDMENT dated as of the 1st day of October, 2015, to the Amended and Restated Custody Agreement, dated as of December 6, 2012, as amended (the “Agreement”), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”) and U.S. Bank National Association, a national banking association (the “Custodian”). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the parties desire to amend the Agreement to reflect a change to theinvestment advisor of the fund; and WHEREAS, Article XV, Section 15.2 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit T of the Agreement is hereby superseded and replaced with Amended Exhibit T attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANK, N.A. By: /s/ Douglas G. Hess By: /s/ Michale R. McVoy Name:Douglas G. Hess Name: Michael R. McVoy Title:President Title: Senior Vice President Fort Pitt 1 Amended Exhibit T to the Separate Series of Advisors Series Trust Amended and Restated Custody Agreement Name of Series Date Added Fort Pitt Capital Total Return Fund On or after July 15, 2011 FORT PITT CAPITAL FUNDS CUSTODY SERVICES at July, 2011 Annual Fee Based Upon Market Value Per Fund* basis points on the first $ basis point on the next $ basis point on the balance of fund assets Portfolio Transaction Fees $ per disbursement (waived if U.S. Bancorp is Administrator) $ per US Bank repurchase agreement transaction $ per book entry security (depository or Federal Reserve system) and non-US Bank repurchase agrmt $ per portfolio transaction processed through our New York custodian definitive security (physical) $ per principal paydown $ per option/future contract written, exercised or expired $ per Cedel/Euroclear transaction $ per mutual fund trade $ per Fed Wire $ per margin variation Fed wire $ per short sale $ per segregated account per year ·A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. ·No charge for the initial conversion free receipt. ·Overdrafts – charged to the account at prime interest rate plus 2. ·Plus out-of-pocket expenses, and extraordinary expenses based upon complexity, including items such as shipping fees or transfer fees. Fee are billed monthly. * Annual fee * Subject to CPI increase, Milwaukee MSA. Advisor’s Signature below acknowledges approval of the fee schedule on this Amended Exhibit T. Fort Pitt Capital Group, LLC By: /s/ Charles A. Smith Printed Name: Charles A. Smith Title:Executive Vice President Date: 9/29/15 Fort Pitt 2
